DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Proposed Amendment
While the proposed amendments would overcome the prior art (for reasons discussed in detail to follow), the claims could not be entered as a complete search could not be completed within the allotted time.

With regards to the proposed amendments (not entered):
Regarding claim 1, Takahashi (US 2003/0190441) is the most relevant of the cited prior art.  The amendments proposed after final clearly distinguish from the record.  Excerpted from Applicant’s arguments filed 3/22/21, the instant invention (left) differs from Takahashi (right). 

    PNG
    media_image1.png
    206
    618
    media_image1.png
    Greyscale

As one can see, Takahashi (right) teaches layer 3 (Applicant’s 2nd layer) on top and “dips” into the hole 2.  Claim 1, however, recites the 2nd layer is both positioned beneath the first layer [sic] and extending across the entirety of the at least hole below the first layer [sic].  The examiner notes, this is not just a matter of perspective (e.g. below/above) as layer 3 of Takahshi is neither above nor below the and extending across the entirety of the hole.  This difference is clearly noted and understood from Applicant’s (left) Figures which show the claimed layer 2 extending across the entirety of the hole.  There is no teaching, suggestion, or taught motivation in Takahashi to modify layer 3 such that it would extend across the entirety of the hole.  Such a modification would require inordinate hindsight.   
A simple re-interpretation of Takahashi making layer 7, for example, to read on Applicant’s 2nd layer would also be insufficient.  Applicant has also amended claim 1 to read that the layer of ink is provided directly on said second layer.  Takahashi in view of Kikuchi (US 2005/0252627) as presented in the Final Office Action, however, teaches the ink/print layer laminated on outside. 
Thus, concretely, to maintain any rejection over Takahashi in view of Kikuchi would thus be in legal error as no teaching of the combined elements of the second layer extending across the entirety of the hole and the ink layer provided directly on said second layer to at least partially fill the hole is provided.   

Also, with reference to the ISR cited reference Johannes (EP 2374610), it is clear that this reference would not read on proposed claim 1.  Johannes, while broadly teaching beverage packaging with printed foil material (abstract, [0025]) does not teach ink filling the hole.  Indeed, a careful reading of Johannes instructs the skilled artisan to perforate the first layer 4 of the beverage packaging provided with a print (Johannes, [0020-0021]).  The examiner interprets this as printing the layer 4 first before perforating (see [0021]).  Thus no teaching, expressly or implicitly, is provided in the body of known prior art capable of instructing a person of ordinary skill in the art to fill the hole (neither partially nor entirely) with a layer of essentially nontransparent ink as being claimed.  



Election/Restrictions

The examiner anticipates future rejoinder of the withdrawn method claims.  
However, until formally proposed, the examiner notes claim 12 recites figures structures (5’, 5”) which may be improper.   
Also claims 12 and 13 recite “at least one of said ink layers” whereas claim 10 only provides antecedent basis for one ink layer.
Finally, claim 15 recites applying ink before or after the package is filled, but claims 10 and 11 are drawn to a method of providing a light barrier packaging material.  No recitation nor antecedent basis of the package is found.  In this spirit, the examiner suggests that it may be better (more clear) to claim 15 independent as being drawn to a method of filling a package comprising the light barrier packaging material of claim 1.    

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/KEVIN C ORTMAN JR./Examiner, Art Unit 1782